DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to the rejection of claims 26, 29, and 31-42 under 35 U.S.C. § 102(a)(1) as being anticipated by Faddell have been fully considered but they are not persuasive.
Applicant argues that a smart wall switch cannot be intelligent lighting, because a wall switch is not configured to emit light. This argument is not persuasive. Faddell teaches that “smart wall switches 108 may detect ambient lighting conditions and control a power and/or dim state of one or more lights,” (¶ 0028). The examiner interprets this portion of Faddell as teaching an intelligent lighting that includes a wall switch and a light. As anybody who has ever used a light or lightbulb knows, without power, even the most intelligent of intelligent lighting is incapable of emitting light. While Faddell does not explicitly disclose that the “light” portion of the intelligent lighting “is configured to emit light” as claimed by Applicant, Applicant has offered no other alternative interpretation of what Faddell teaches that would result in one interpreting the “light” of Faddell as something other than a device that is configured to emit light.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26, 29, and 31-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadell et al., US Patent Publication 2014/0266669 A1 (hereinafter Fadell).
Regarding claim 26, Fadell teaches a system for sensing, comprising:
a sensor hub (108, Fig. 4A) disposed at an electrical outlet (110, Fig. 9), having a plurality of sensors of a plurality of sensor types to collect sensor data of a plurality of sensor data types (428, Fig. 1); and
an intelligent lighting disposed proximally to the sensor hub, the intelligent lighting configured to emit light and having an integrated sensor controller (“smart wall switched 108 may detect ambient lighting conditions and control a power and/or dim state of one or more lights,” “one of the smart wall plugs 110 controls supply of power to a lamp 118,” ¶0028);
wherein the senor hub further includes a communication interface to transmit all or some of the collected sensor data of the plurality of sensor data types to the integrated sensor controller of the intelligent lighting (462, Fig. 4A); and
wherein the integrated sensor controller of the intelligent lighting is to calculate one or more analytics based at least in part on the sensor data of the plurality of sensor data types received from the sensor hub (processor 412 calculates analytics, Fig. 4A; PC 1502 calculates analytics, Figs. 15 and 16).
Regarding claim 29, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein the communication interface of the sensor hub at 
Regarding claim 31, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein the sensor hub at the electric outlet has a form factor of a face plate having a plurality of openings, mounted over, but exposing the electrical outlet (110, with sockets 960, Fig. 9).
Regarding claim 32, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein the sensor hub at the electric outlet further comprises a rechargeable battery cell to provide power for the sensor hub (“a rechargeable battery,” ¶0144).
Regarding claim 33, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein the sensor hub at the electric outlet is arranged to compare the collected sensor data to a plurality of thresholds, and selectively forward the collected sensor data to the integrated sensor controller of intelligent lighting, based at least in part on results of the comparisons (“thresholds for triggering alarms,” ¶0089).
Regarding claim 34, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein the integrated sensor controller of intelligent lighting calculates the analytics to control an appliance (“one of the smart wall plugs 110 controls supply of power to a lamp 118,” ¶0028).
Regarding claim 35
Regarding claim 36, Fadell teaches the invention of claim 35, as set forth in the rejection of claim 35 above. Fadell also teaches wherein the electrical outlet is disposed at a side wall of the room, and the intelligent lighting is disposed at a ceiling of the same room (“smart wall switched 108 may detect ambient lighting conditions and control a power and/or dim state of one or more lights,” “one of the smart wall plugs 110 controls supply of power to a lamp 118,” ¶0028 – the ceiling of a room is a common place to have a light).
Regarding claim 37, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein the sensor hub at the electrical outlet and the intelligent lighting are both Internet-of-Thing (IoT) devices (sensor hub 108, Fig. 4A, is as thing that is connected to the internet 162, Fig. 2, which internet is presumably connected to other things, thereby making an “internet” of “things”, Fig. 4A).
Regarding claim 38, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein the sensor hub disposed at an electric outlet is a first sensor hub disposed at a first electrical outlet, the plurality of sensors of a plurality of sensor types to collect sensor data of a plurality of sensor data types are first plurality of sensors of a first plurality of sensor types to collect first sensor data of a first plurality of sensor data types, the communication interface of the first sensor hub is a first communication interface (108, Fig. 4A; 110, Fig. 9), and the sensor system further comprises:
a second sensor hub disposed at a second electrical outlet, having a second plurality of sensors of a second plurality of sensor types to collect second sensor data of a second plurality of sensor data types (multiple 108 and 110, Fig. 1);

wherein the integrated sensor controller of the intelligent lighting is to calculate the one or more analytics further based on the second sensor data of the second plurality of sensor data types received from the second sensor hub (multiple 108 and 110, Fig. 1).
Regarding claim 39, Fadell teaches the invention of claim 38, as set forth in the rejection of claim 38above. Fadell also teaches wherein at least some of the first and second sensor types are the same sensor types, and at least some of the first and second sensor data types are the same sensor data types (multiple 108 and 110, Fig. 1).
Regarding claim 40, Fadell teaches the invention of claim 38, as set forth in the rejection of claim 38above. Fadell also teaches wherein the first and second electrical outlets are disposed in a room, and the intelligent lighting is disposed in the same room (it is common for rooms to have multiple outlets and lights).
Regarding claim 41, Fadell teaches the invention of claim 40, as set forth in the rejection of claim 40 above. Fadell also teaches wherein the first and second electrical outlets are respectively disposed at a first and a second side wall of the room, and the intelligent lighting is disposed at a ceiling of the same room (it is common for rooms to have multiple outlets and lights, including outlets on different walls of the room, and a light on the ceiling).
Regarding claim 42, Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein the intelligent lighting is an intelligent light bulb (“smart wall switched 108 may detect ambient lighting conditions and control a power and/or dim state of one or more lights,” ¶0028 – only an intelligent bulb would be smart enough to understand .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell.
Regarding claim 27:
Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above. Fadell also teaches wherein the sensors of the sensor hub at the electric outlet comprise a smoke sensor, a CO sensor, a motion sensor, a temperature sensor or a humidity sensor (“Also included are sensors 428 such as temperature, humidity, occupancy, ambient light, fire, smoke, carbon monoxide, active proximity, passive infrared motion, ultrasound, CCD/video camera, etc.,” ¶0148).
Fadell does not teach an LPG sensor.
The examiner takes Official Notice that LPG is a substance that exists, and further, that sensors to detect LPG are also things that exist.

In this instance, one having ordinary skill in the art could add an LPG sensor to the sensor bank 428. This would predictably provide the capability of allowing each and every wall switch and plug to detect LPG, without otherwise altering the operation of the LPG sensor or the wall switch and plug.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Fadell to include LPG sensors on each wall switch and wall plug, because this would predictably and advantageously provide LPG sensing capability on each wall switch and wall plug, thereby resulting in wherein the sensors of the sensor hub at the electric outlet comprise an LPG sensor.
Regarding claim 28:
Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above.
Fadell does not teach wherein the sensors the sensor hub at the electric outlet comprises a Radon sensor, a Methane sensor or an Ozone sensor.
The examiner takes Official Notice that Radon, Methane, and Ozone are things that exist, and further, that individual sensors to detect Radon, Methane, and Ozone also exist.
It has been held that combining prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP §2143(I)(A).
In this instance, one having ordinary skill in the art could add Radon, Methane, and Ozone sensors to the wall switches and plugs of Fadell, because this would predictably and 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Fadell to include radon, methane, and ozone sensors on each wall switch and wall plug, because this would predictably and advantageously provide radon, methane, and ozone sensing capability on each wall switch and wall plug, thereby resulting in wherein the sensors of the sensor hub at the electric outlet comprise radon, methane, and ozone sensors.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Osann, Jr., US Patent Number 6,993,417 B2 (hereinafter Osann).
Fadell teaches the invention of claim 26, as set forth in the rejection of claim 26 above.
Fadell does not teach wherein the sensor hub at the electric outlet has a form factor of an electrical plug having a plurality of prongs to plug the sensor hub in the electrical outlet.
Osann teaches that providing a sensor/control hub (67, Fig. 22) in the form of a housing with electrical plugs that plugs into an existing outlet (66, Fig. 22) is advantageous because it can easily plug into an existing wall outlet plug receptacle (col. 21, lines 43-44).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Fadell to include the wall plug that has a form factor of an electrical plug having a plurality of prongs to plug the sensor hub in the electrical outlet, because this would advantageously allow one to easily plug the wall plug into an existing wall outlet plug receptacle.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
12 March 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853